         Case 9:19-cv-00168-DWM Document 11 Filed 04/20/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


RONALD BARKER,                                CV 19-168-M-DWM

                 Plaintiff,

  vs.                                             JUDGMENT

UNITED STATES DEPARTMENT
OF THE ARMY,

                  Defendant.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
the Defendant consistent with the Court's Order dated April 20, 2020, and the
action is dismissed without prejudice for lack of subject matter jurisdiction.

        Dated this 20th day of April, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Nicole Stephens
                                  Nicole Stephens, Deputy Clerk
